IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

FRANK DEPINTO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5160

DR. HOLDNAK, IN HIS
OFFICIAL CAPACITY AS
PRESIDENT, GULF COAST
STATE COLLEGE and
MELISSA LAVENDER, Ed.D.,
IN HER OFFICIAL CAPACITY
AS VICE PRESIDENT OF
STUDENT AFFAIRS, GULF
COAST STATE COLLEGE,

      Appellees.

_____________________________/

Opinion filed January 9, 2017.

An appeal from an order of the Circuit Court for Bay County.
Hentz McClellan, Judge.

Frank DePinto, pro se, Appellant.

No appearances for Appellees.



PER CURIAM.

      DISMISSED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.